Exhibit 10.1

 

FIRST AMENDMENT TO CREDIT AGREEMENT
 


THIS FIRST AMENDMENT TO CREDIT AGREEMENT dated as of October 15, 2009 (the
“Amendment”) is entered into among Insituform Technologies, Inc., a Delaware
corporation (the “Borrower”), the Guarantors, the Lenders party hereto and Bank
of America, N.A., as Administrative Agent.  All capitalized terms used herein
and not otherwise defined herein shall have the meanings given to such terms in
the Credit Agreement (as defined below).


RECITALS


WHEREAS, the Borrower, the Guarantors, the Lenders and Bank of America, N.A., as
Administrative Agent entered into that certain Credit Agreement dated as of
March 31, 2009 (as amended and modified from time to time, the “Credit
Agreement”);


WHEREAS, the Borrower has requested that the Lenders amend the Credit Agreement
as set forth below;


NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:


1.            Amendments.  The Credit Agreement is hereby amended as follows:


(a)           Section 1.01.  The following definitions of “Canadian
Acquisition”, and “Canadian Subsidiary” are hereby added to Section 1.01 of the
Credit Agreement in the appropriate alphabetical order:


“Canadian Acquisition” means the Acquisition by the Canadian Subsidiary of the
operating assets of the Camrose, Alberta operation of Garneau Inc. for a
purchase price not to exceed 12,350,000 Canadian Dollars.


“Canadian Subsidiary” means Bayou Perma-Pipe Canada, Ltd.


(b)           Section 8.02.  The “.” at the end of clause (i) in Section 8.02 of
the Credit Agreement is hereby replaced with “; and” and the following new
clause (j) is hereby added immediately following clause (i) to read as follows:


(j)           the Canadian Acquisition.


(c)
Section 8.03.  Section 8.03(e) of the Credit Agreement is hereby amended to read
as follows:



(e)   Priority Debt in an aggregate principal amount not to exceed the lesser of
(i) $20,000,000 at any time outstanding and (ii) the amount of Priority Debt
permitted by the Note Purchase Agreement;


2.            Conditions Precedent.  This Amendment shall be effective upon
satisfaction of the following conditions precedent:

 
 

--------------------------------------------------------------------------------

 

    (a)           The Administrative Agent shall have received counterparts of
this Amendment executed by the Borrower, the Guarantors, the Required Lenders
and the Administrative Agent.


    (b)           The Administrative Agent shall have received a certified copy
of the executed asset purchase agreement for the Canadian Acquisition in form
and substance reasonably acceptable to the Administrative Agent.


    (c)           The Administrative Agent shall have received (i) for the
account of each Lender executing this Amendment on or before 12 noon (CST),
October 15, 2009, a fee of 0.10% on the amount of such Lender’s outstanding Term
Loan and Commitment and (ii) any other reasonable fees and expenses owing to the
Administrative Agent, the Lenders or BAS.


3.            Miscellaneous.


    (a)   The Credit Agreement and the obligations of the Loan Parties
thereunder and under the other Loan Documents, are hereby ratified and confirmed
and shall remain in full force and effect according to their terms.


    (b)           Each Guarantor (a) acknowledges and consents to all of the
terms and conditions of this Amendment, (b) affirms all of its obligations under
the Loan Documents and (c) agrees that this Amendment and all documents executed
in connection herewith do not operate to reduce or discharge its obligations
under the Credit Agreement or the other Loan Documents.


(c)
The Borrower and the Guarantors hereby represent and warrant as follows:



(i)           Each Loan Party has taken all necessary action to authorize the
execution, delivery and performance of this Amendment.


(ii)           This Amendment has been duly executed and delivered by the Loan
Parties and constitutes each of the Loan Parties’ legal, valid and binding
obligations, enforceable in accordance with its terms, except as such
enforceability may be subject to (A) bankruptcy, insolvency, reorganization,
fraudulent conveyance or transfer, moratorium or similar laws affecting
creditors’ rights generally and (B) general principles of equity (regardless of
whether such enforceability is considered in a proceeding at law or in equity).


(iii)           No consent, approval, authorization or order of, or filing,
registration or qualification with, any court or governmental authority or third
party is required in connection with the execution, delivery or performance by
any Loan Party of this Amendment.


    (d)   The Loan Parties represent and warrant to the Lenders that (i) the
representations and warranties of the Loan Parties set forth in Article VI of
the Credit Agreement and in each other Loan Document are true and correct as of
the date hereof with the same effect as if made on and as of the date hereof,
except to the extent such representations and warranties expressly relate solely
to an earlier date and (ii) no event has occurred and is continuing which
constitutes a Default or an Event of Default.


    (e)   This Amendment may be executed in any number of counterparts, each of
which when so executed and delivered shall be an original, but all of which
shall constitute one and the

 
 

--------------------------------------------------------------------------------

 

 
same instrument.  Delivery of an executed counterpart of this Amendment by
telecopy or other secure electronic format (.pdf) shall be effective as an
original and shall constitute a representation that an executed original shall
be delivered.



    (f)           THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK.




[Signature pages follow]



 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.


BORROWER:                                        INSITUFORM TECHNOLOGIES, INC.,
a Delaware corporation




By:        /s/ David F.
Morris                                                      
Name:   David F. Morris
Title:     Senior Vice President and Chief Administrative Officer




GUARANTORS:                                   INSITUFORM TECHNOLOGIES USA, INC.,
a Delaware corporation




By:        /s/ David F.
Morris                                                      
Name:   David F. Morris
Title:     Senior Vice President and Chief Administrative Officer


INA ACQUISITION CORP.,
a Delaware corporation




By:        /s/ David F.
Morris                                                      
Name:   David F. Morris
Title:     Senior Vice President and Chief Administrative Officer


ITI INTERNATIONAL SERVICES, INC.,
a Delaware corporation




By:        /s/ David F.
Morris                                                      
Name:   David F. Morris
Title:     Senior Vice President and Chief Administrative Officer


MISSISSIPPI TEXTILES CORPORATION,
a Mississippi corporation




By:        /s/ David F.
Morris                                                      
Name:   David F. Morris
Title:     Senior Vice President and Chief Administrative Officer


AFFHOLDER, INC.,
a Missouri corporation





By:        /s/ David F. Morris
Name:   David F. Morris
Title:     Senior Vice President and Chief Administrative Officer
                                                     

 
 

--------------------------------------------------------------------------------

 



THE BAYOU COMPANIES, INC.,
a Delaware corporation




By:        /s/ David F.
Morris                                                      
Name:   David F. Morris
Title:     Senior Vice President and Chief Administrative Officer


KINSEL INDUSTRIES, INC.,
a Texas corporation




By:        /s/ David F.
Morris                                                      
Name:   David F. Morris
Title:     Senior Vice President and Chief Administrative Officer


CCSI MANAGEMENT, LLC,
a Texas limited liability company




By:        /s/ David F.
Morris                                                      
Name:   David F. Morris
Title:     Senior Vice President and Chief Administrative Officer


COMMERCIAL COATING SERVICES INTERNATIONAL, LTD.,
a Texas limited partnership




By:        /s/ David F.
Morris                                                      
Name:   David F. Morris
Title:     Senior Vice President and Chief Administrative Officer


BAYOU WELDING WORKS, LLC,
a Louisiana limited liability company




By:        /s/ David F.
Morris                                                      
Name:   David F. Morris
Title:     Senior Vice President and Chief Administrative Officer



 
 

--------------------------------------------------------------------------------

 

ADMINISTRATIVE
AGENT:                                                 BANK OF AMERICA, N.A.,
as Administrative Agent


By:        /s/ Michael
Brashler                                                      
Name:   Michael Brashler
Title:     Vice President


LENDERS:                                             BANK OF AMERICA, N.A.,
as a Lender, Swing Line Lender and L/C Issuer


By:        /s/ Stephen Bode                                           
Name:   Stephen Bode
Title:     Senior Vice President


FIFTH THIRD BANK, A MICHIGAN BANKING CORPORATION,
as a Lender


By:        /s/ Traci L. Dodson                                           
Name:   Traci L. Dodson
Title:     Vice President


U.S. BANK, NATIONAL ASSOCIATION,
as a Lender


By:        /s/ Heather N. Hinkelman                                           
Name:   Heather N. Hinkelman
Title:     Vice President


COMPASS BANK,
as a Lender


By:        /s/ Ramon Garcia                                           
Name:   Raymond Garcia
Title:     Vice President


JPMORGAN CHASE BANK, N.A.,
as a Lender


By:        /s/ Donna B.
Kirtian                                                      
Name:   Donna B. Kirtian
Title:     Vice President


ASSOCIATED BANK, N.A.,
as a Lender


By:        /s/ Mark
Weitekamp                                                      
Name:   Mark Weitekamp
Title:     Vice President

 
 

--------------------------------------------------------------------------------

 

CAPITAL ONE, N.A.
as a Lender


By:        /s/ Anne Marie
Zima                                                      
Name:   Anne Marie Zima
Title:     Vice President



 
 
 
